Exhibit 10.7

 

SUPERIOR ESSEX INC.

 

AMENDED AND RESTATED

SENIOR EXECUTIVE RETIREMENT PLAN

 

Introduction

 

The purpose of the Plan is to provide supplemental retirement benefits to
certain employees of the Company and its Affiliates, in addition to other
sources of retirement income.  It is intended that the Plan will be a
non-qualified, unfunded, deferred compensation plan for a “select group of
management or highly compensated employees” as that term is used in ERISA.  The
purpose of the Plan is also to attract, retain and motivate key personnel for
the progress of the Company and its Affiliates.

 

This Plan was originally effective November 10, 2003 and is hereby amended and
restated effective as of April 1, 2008.

 


ARTICLE I.


DEFINITIONS


 

The following words and phrases as used herein have the following meaning unless
a different meaning is plainly required by the context:

 


1.1.          “ACTUARIAL EQUIVALENT” MEANS AN AMOUNT EQUAL IN VALUE ON AN
ACTUARIAL BASIS, AS DETERMINED BY AN ACTUARY SELECTED BY THE COMMITTEE, BASED ON
THE ACTUARIAL EQUIVALENT FACTOR.  THE CALCULATION BY THE ACTUARY SHALL BE FINAL
AND BINDING ON ALL PERSONS.


 


1.2           “ACTUARIAL EQUIVALENT FACTOR” MEANS A FACTOR REFLECTING AN
ASSUMPTION OF INTEREST AT A RATE OF 7.0%AND UTILIZING THE SEX-DISTINCT RP-2000
MORTALITY TABLES BASED ON WHITE COLLAR MORTALITY WITH MORTALITY IMPROVEMENTS
PROJECTED TO THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S NORMAL RETIREMENT DATE
WOULD OCCUR, USING PROJECTION SCALE AA.


 


1.3.          “AFFILIATE” MEANS EACH OF THE FOLLOWING:  (A) ANY SUBSIDIARY
CORPORATION OF THE COMPANY WITHIN THE MEANING OF SECTION 424(F) OF THE CODE;
(B) ANY PARENT CORPORATION OF THE COMPANY WITHIN THE MEANING OF
SECTION 424(E) OF THE CODE; (C) ANY CORPORATION, TRADE OR BUSINESS (INCLUDING,
WITHOUT LIMITATION, A PARTNERSHIP OR LIMITED LIABILITY COMPANY) WHICH IS
DIRECTLY OR INDIRECTLY CONTROLLED 50% OR MORE (WHETHER BY OWNERSHIP OF STOCK,
ASSETS OR AN EQUIVALENT OWNERSHIP INTEREST OR VOTING INTEREST) BY THE COMPANY OR
ONE OF ITS AFFILIATES; AND (D) ANY OTHER ENTITY IN WHICH THE COMPANY OR ONE OF
ITS AFFILIATES HAS A MATERIAL EQUITY INTEREST AND WHICH IS DESIGNATED AS AN
“AFFILIATE” BY RESOLUTION OF THE COMMITTEE.


 


1.4.          “BENEFICIARY” MEANS THE INDIVIDUAL DESIGNATED BY THE PARTICIPANT
TO RECEIVE BENEFITS PAYABLE UNDER THE PLAN IN THE EVENT OF THE PARTICIPANT’S
DEATH.  IF NO BENEFICIARY IS DESIGNATED OR IF THE BENEFICIARY PREDECEASES THE
PARTICIPANT, THE PARTICIPANT’S BENEFICIARY SHALL BE HIS OR HER SPOUSE, OR IF THE
PARTICIPANT IS NOT MARRIED, THE PARTICIPANT’S ESTATE.  A PARTICIPANT’S
DESIGNATION OF A BENEFICIARY (OR ANY ELECTION TO REVOKE OR CHANGE A PRIOR
BENEFICIARY DESIGNATION) MUST BE MADE AND FILED WITH THE COMMITTEE, IN WRITING,
ON SUCH FORM(S) AND IN SUCH MANNER PRESCRIBED BY THE COMMITTEE.  UPON THE
ACCEPTANCE BY THE COMMITTEE OF A NEW BENEFICIARY DESIGNATION, ALL BENEFICIARY
DESIGNATIONS PREVIOUSLY FILED SHALL BE CANCELED.  THE COMMITTEE SHALL BE
ENTITLED TO RELY ON THE LAST BENEFICIARY DESIGNATION FILED BY THE PARTICIPANT
AND ACCEPTED BY THE COMMITTEE PRIOR TO HIS OR HER DEATH.


 

--------------------------------------------------------------------------------



 


1.5.          “BENEFIT PERCENTAGE” MEANS, EXCEPT AS PROVIDED IN APPENDIX A, ONE
AND ONE-HALF PERCENT (1.5%).


 


1.6.          “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.7.          “CAUSE” MEANS THE FOLLOWING: (A) IN THE CASE WHERE THERE IS NO
EMPLOYMENT AGREEMENT OR SIMILAR AGREEMENT IN EFFECT BETWEEN THE COMPANY OR AN
AFFILIATE AND THE PARTICIPANT (OR WHERE THERE IS SUCH AN AGREEMENT BUT IT DOES
NOT DEFINE “CAUSE” (OR WORDS OF LIKE IMPORT)), (I) A PARTICIPANT’S CONTINUED
WILLFUL FAILURE TO PERFORM SUBSTANTIALLY THE PARTICIPANT’S DUTIES (OTHER THAN AS
A RESULT OF TOTAL OR PARTIAL INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS)
FOLLOWING WRITTEN NOTICE BY THE COMPANY TO THE PARTICIPANT OF SUCH FAILURE,
(II) DISHONESTY IN THE PERFORMANCE OF THE PARTICIPANT’S DUTIES WHICH IS
INJURIOUS (OTHER THAN IN SOME IMMATERIAL OR DE MINIMIS RESPECT) TO THE FINANCIAL
CONDITION OR BUSINESS REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES,
(III) A PARTICIPANT’S CONVICTION OF, OR PLEA OF GUILTY OR NOLO CONTENDERE TO, A
CRIME CONSTITUTING (Y) A FELONY UNDER THE LAWS OF THE UNITED STATES OR ANY STATE
THEREOF OR (Z) A MISDEMEANOR INVOLVING MISCONDUCT BY THE PARTICIPANT IN HIS
PERSONAL OR PROFESSIONAL CONDUCT PUNISHABLE BY IMPRISONMENT OF MORE THAN THREE
DAYS OR A FINE IN EXCESS OF $5,000 (OTHER THAN A TRAFFIC VIOLATION), WHICH IS
REASONABLY LIKELY TO DAMAGE THE BUSINESS, PROSPECTS OR REPUTATION OF THE COMPANY
OR ANY OF ITS AFFILIATES IN ANY RESPECT, (IV) A PARTICIPANT’S WILLFUL
MALFEASANCE OR WILLFUL MISCONDUCT IN CONNECTION WITH THE PARTICIPANT’S DUTIES OR
ANY ACT OR OMISSION WHICH IS INJURIOUS (OTHER THAN IN SOME IMMATERIAL OR DE
MINIMIS RESPECT) TO THE FINANCIAL CONDITION OR BUSINESS REPUTATION OF THE
COMPANY OR ANY OF ITS AFFILIATES OR (V) A PARTICIPANT’S BREACH OF THE PROVISIONS
OF SECTIONS 9 OR 10 OF THIS AGREEMENT (OTHER THAN A BREACH WHICH IS
INSUBSTANTIAL AND INSIGNIFICANT, TAKING INTO ACCOUNT ALL OF THE CIRCUMSTANCES);
PROVIDED, HOWEVER, THAT ANY EVENT DESCRIBED IN CLAUSES (I), (II) AND (IV) OF
THIS SECTION 1.7(A) SHALL CONSTITUTE CAUSE ONLY IF A PARTICIPANT FAILS TO CURE
SUCH EVENT, TO THE REASONABLE SATISFACTION OF THE BOARD, WITHIN 10 DAYS AFTER
RECEIPT FROM THE COMPANY OF WRITTEN NOTICE OF THE EVENT WHICH CONSTITUTES CAUSE
OR (B) IN THE CASE WHERE THERE IS AN EMPLOYMENT AGREEMENT OR SIMILAR AGREEMENT
IN EFFECT BETWEEN THE COMPANY OR AN AFFILIATE AND THE PARTICIPANT THAT DEFINES
“CAUSE” (OR WORDS OF LIKE IMPORT), AS DEFINED UNDER SUCH AGREEMENT; PROVIDED,
HOWEVER, THAT WITH REGARD TO ANY AGREEMENT UNDER WHICH THE DEFINITION OF “CAUSE”
ONLY APPLIES ON OCCURRENCE OF A CHANGE IN CONTROL, SUCH DEFINITION OF “CAUSE”
SHALL NOT APPLY UNTIL A CHANGE IN CONTROL ACTUALLY TAKES PLACE AND THEN ONLY
WITH REGARD TO A TERMINATION THEREAFTER, PROVIDED THAT PRIOR TO A CHANGE IN
CONTROL “CAUSE” SHALL BE DEFINED AS PROVIDED IN SUBSECTION (A) ABOVE.


 


1.8.          “CHANGE IN CONTROL” MEANS THE FOLLOWING: (A) IN THE CASE WHERE
THERE IS NO CHANGE IN CONTROL AGREEMENT OR SIMILAR AGREEMENT IN EFFECT BETWEEN
THE COMPANY OR AN AFFILIATE AND THE PARTICIPANT, A “CHANGE IN CONTROL” AS
DEFINED IN THE COMPANY’S 2005 STOCK INCENTIVE PLAN, AS AMENDED FROM TIME TO
TIME, OR, IF AFTER THE EFFECTIVE DATE, THE COMPANY ADOPTS A NEW EQUITY-BASED
INCENTIVE PLAN, A “CHANGE IN CONTROL” AS DEFINED IN SUCH PLAN OR (B) IN THE CASE
WHERE THERE IS A CHANGE IN CONTROL AGREEMENT OR SIMILAR AGREEMENT IN EFFECT
BETWEEN THE COMPANY OR AN AFFILIATE AND THE PARTICIPANT THAT DEFINES “CHANGE IN
CONTROL” (OR WORDS OF LIKE IMPORT), AS DEFINED UNDER SUCH AGREEMENT WITHOUT
REGARD TO WHETHER A CHANGE IN CONTROL HAS TAKEN PLACE.


 


1.9.          “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  ANY
REFERENCE TO ANY SECTION OF THE CODE SHALL ALSO BE A REFERENCE TO ANY SUCCESSOR
PROVISION AND ANY TREASURY REGULATION PROMULGATED THEREUNDER.


 


2

--------------------------------------------------------------------------------



 


1.10.        “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD OR SUCH
OTHER COMMITTEE AS MAY BE APPOINTED BY THE BOARD FROM TIME TO TIME TO ADMINISTER
THE PLAN.  THE COMMITTEE MAY ACT UNDER THE PLAN THROUGH ANY OFFICERS OR
EMPLOYEES DULY AUTHORIZED BY IT.


 


1.11.        “COMPANY” MEANS SUPERIOR ESSEX INC. AND ANY SUCCESSORS TO THE
COMPANY OR THE BUSINESS OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF SUPERIOR
ESSEX INC.


 


1.12.        “COMPANY CLIENT”  WITH RESPECT TO ANY PARTICIPANT HAS THE MEANING
ASSIGNED SUCH TERM (OR A SUBSTANTIVELY SIMILAR TERM OR CONCEPT IN THE CONTEXT OF
RESTRICTIVE COVENANTS) IN ANY EMPLOYMENT OR CHANGE IN CONTROL AGREEMENT BETWEEN
SUCH PARTICIPANT AND THE COMPANY.  IN THE ABSENCE OF ANY SUCH AGREEMENT,
“COMPANY CLIENT” MEANS AN ACTUAL CLIENT OF THE COMPANY OR ANY AFFILIATE AS OF
THE DATE OF A PARTICIPANT’S TERMINATION OF EMPLOYMENT AND DURING THE 12 MONTHS
PRIOR TO THAT DATE AS WELL AS ANY PROSPECTIVE CLIENT OF THE COMPANY OR ANY
AFFILIATE THAT HAS BEEN ACTIVELY SOLICITED BY THE COMPANY OR ANY AFFILIATE
DURING THAT SAME 12-MONTH PERIOD.


 


1.13.        “COMPENSATION” MEANS A PARTICIPANT’S ANNUAL BASE SALARY AND ACTUAL
SHORT TERM BONUS EARNED AS AN EMPLOYEE FROM THE COMPANY OR AN AFFILIATE,
INCLUDING, WITHOUT LIMITATION, (A) ANY AMOUNTS REDUCED PURSUANT TO THE
PARTICIPANT’S SALARY REDUCTION AGREEMENT UNDER SECTION 125, 132 OR 401(K) OF THE
CODE (IF ANY), OR (B) ANY AMOUNTS THAT THE PARTICIPANT ELECTS TO DEFER UNDER ANY
NONQUALIFIED DEFERRED COMPENSATION PLAN OR ARRANGEMENT MAINTAINED BY THE COMPANY
OR ONE OF ITS AFFILIATES.  COMPENSATION SHALL NOT INCLUDE ANY OTHER
COMPENSATION, INCLUDING, WITHOUT LIMITATION, COMMISSIONS, OVERTIME PAY,
SEVERANCE PAY, INCENTIVE COMPENSATION (OTHER THAN SHORT-TERM BONUS), BENEFITS
PAID UNDER ANY TAX-QUALIFIED PLAN, ANY GROUP MEDICAL, DENTAL OR OTHER WELFARE
BENEFIT PLAN, AMOUNTS REALIZED UPON THE EXERCISE OF A STOCK OPTION OR VESTING OF
RESTRICTED STOCK, NONCASH COMPENSATION, FRINGE BENEFITS (CASH AND NONCASH),
REIMBURSEMENTS OR OTHER EXPENSE ALLOWANCES, MOVING EXPENSES, RETENTION PAYMENTS
OR ANY OTHER ADDITIONAL COMPENSATION.  FOR PURPOSES OF THIS PLAN, ANNUAL BONUS
IS DEEMED TO BE EARNED AS OF THE END OF THE YEAR FOR WHICH SERVICES WERE
PERFORMED; REGARDLESS OF WHETHER THE BONUS HAD BEEN PAID AS OF THE DATE OF
TERMINATION OF EMPLOYMENT.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO
THE CONTRARY, COMPENSATION SHALL NOT INCLUDE ANY AMOUNTS RECEIVED FROM THE
COMPANY OR ONE OF ITS AFFILIATES (OR ANY OF THEIR RESPECTIVE PREDECESSORS) PRIOR
TO NOVEMBER 10, 2003.


 


1.14.        “COMPETITIVE BUSINESS” WITH RESPECT TO ANY PARTICIPANT HAS THE
MEANING ASSIGNED SUCH TERM (OR A SUBSTANTIVELY SIMILAR TERM OR CONCEPT IN THE
CONTEXT OF RESTRICTIVE COVENANTS) IN ANY EMPLOYMENT OR CHANGE IN CONTROL
AGREEMENT BETWEEN SUCH PARTICIPANT AND THE COMPANY.  IN THE ABSENCE OF ANY SUCH
AGREEMENT, “COMPETITIVE BUSINESS” MEANS AN ENTITY OR ENTERPRISE WHOSE BUSINESS,
IN WHOLE OR IN PART, INVOLVES THE MANUFACTURE, SALE OR DISTRIBUTION OF
TELECOMMUNICATION WIRE OR CABLE PRODUCTS OR MAGNET WIRE OR RELATED PRODUCTS THAT
DIRECTLY COMPETE WITH OR ARE DIRECTLY SUBSTITUTABLE FOR THE PRODUCTS OR SERVICES
OF THE COMPANY OR ITS AFFILIATES, EXCEPT THAT, IF A PARTICIPANT’S PARTICULAR
EMPLOYMENT RESPONSIBILITIES FOR THE COMPANY OR ITS AFFILIATES ARE LIMITED SOLELY
TO THE COMPANY’S TELECOMMUNICATIONS WIRE OR CABLE PRODUCTS BUSINESS OR SOLELY TO
THE COMPANY’S MAGNET WIRE BUSINESS, THE DEFINITION OF COMPETITIVE BUSINESS SHALL
BE DEEMED TO APPLY ONLY TO THAT PORTION OF THE BUSINESS WITH WHICH THE
PARTICIPANT IS AFFILIATED.


 


1.15.        “CONFIDENTIAL INFORMATION” WITH RESPECT TO ANY PARTICIPANT HAS THE
MEANING ASSIGNED SUCH TERM (OR A SUBSTANTIVELY SIMILAR TERM OR CONCEPT IN THE
CONTEXT OF RESTRICTIVE COVENANTS) IN ANY EMPLOYMENT OR CHANGE IN CONTROL
AGREEMENT BETWEEN SUCH PARTICIPANT AND THE COMPANY.  IN THE ABSENCE OF ANY SUCH
AGREEMENT, “CONFIDENTIAL INFORMATION” MEANS ANY NON-PUBLIC, PROPRIETARY OR
CONFIDENTIAL INFORMATION, INCLUDING WITHOUT LIMITATION TRADE SECRETS, KNOW-HOW,
RESEARCH AND DEVELOPMENT, SOFTWARE, DATABASES, INVENTIONS, PROCESSES, FORMULAE,
TECHNOLOGY, DESIGNS AND OTHER INTELLECTUAL PROPERTY, INFORMATION CONCERNING
FINANCES, INVESTMENTS, PROFITS,


 


3

--------------------------------------------------------------------------------



 

pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals
concerning the past, current or future business, activities and operations of
the Company or Affiliates and/or any third party that has disclosed or provided
any of same to the Company or its Affiliates on a confidential basis without the
prior written authorization of the Board.  “Confidential Information” shall not
include any information that is (a) generally known to the industry or the
public other than as a result of the Participant’s breach of this covenant or
any breach of other confidentiality obligations by third parties; (b) made
legitimately available to the Participant by a third party without breach of any
confidentiality obligation; or (c) required by law to be disclosed; provided,
however, that the Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
cooperate (at the Company’s expense) with any attempts by the Company to obtain
a protective order or similar treatment.


 


1.16.        “CREDITED SERVICE” MEANS A PARTICIPANT’S PERIOD (OR PERIODS) OF
EMPLOYMENT WITH THE COMPANY OR ONE OF ITS AFFILIATES, PLUS ANY PERIOD SPECIFIED
IN APPENDIX A WITH RESPECT TO A PARTICIPANT.  CREDITED SERVICE SHALL NOT INCLUDE
(A) ANY PERIODS OF EMPLOYMENT WITH THE COMPANY OR ONE OF ITS AFFILIATES (OR ANY
OF THEIR RESPECTIVE PREDECESSORS) PRIOR TO NOVEMBER 10, 2003, EXCEPT THAT IF A
PARTICIPANT WAS EMPLOYED BY THE COMPANY OR AN AFFILIATE DURING THE ENTIRE PERIOD
BEGINNING ON NOVEMBER 10, 2003 AND ENDING ON NOVEMBER 30, 2003, SUCH PARTICIPANT
SHALL RECEIVE ONE FULL MONTH OF CREDITED SERVICE FOR SUCH PERIOD OF SERVICE OR
(B) ANY PERIODS OF DISABILITY.  NO MORE THAN 30 YEARS OF CREDITED SERVICE SHALL
BE TAKEN INTO ACCOUNT FOR ANY PURPOSE UNDER THE PLAN. CREDITED SERVICE SHALL BE
COMPUTED IN YEARS AND FULL MONTHS.  IN THE EVENT A PARTICIPANT IS REHIRED, THE
COMMITTEE SHALL DETERMINE, IN ITS SOLE DISCRETION, THE METHOD OF CALCULATING
CREDITED SERVICE, TAKING INTO ACCOUNT ANY RETIREMENT BENEFIT PREVIOUSLY PAID TO
THE PARTICIPANT.


 


1.17.        “DEFERRED RETIREMENT DATE” MEANS THE FIRST DAY OF THE MONTH
COINCIDENT WITH OR NEXT FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT
AFTER THE PARTICIPANT’S NORMAL RETIREMENT DATE.  NOTWITHSTANDING ANY OTHER
PROVISION TO THE CONTRARY, A PARTICIPANT MUST HAVE A VESTED INTEREST PRIOR TO
RECEIVING A RETIREMENT BENEFIT.


 


1.18.        “EARLY RETIREMENT DATE” MEANS  THE FIRST DAY OF THE MONTH
COINCIDENT WITH OR NEXT FOLLOWING THE PARTICIPANT’S ATTAINMENT OF AGE 55 (“EARLY
RETIREMENT AGE”) AND COMPLETION OF 5 YEARS OF CREDITED SERVICE.  NOTWITHSTANDING
ANY OTHER PROVISION TO THE CONTRARY, A PARTICIPANT MUST HAVE A VESTED INTEREST
PRIOR TO RECEIVING A RETIREMENT BENEFIT.


 


1.19.        “EARLY RETIREMENT REDUCTION FACTOR” MEANS, EXCEPT AS PROVIDED IN
APPENDIX A,  5% FOR EACH YEAR (OR PORTION OF A YEAR), IF ANY, BY WHICH
(A) (I) THE FIRST DAY OF THE MONTH COINCIDENT WITH OR NEXT FOLLOWING A
PARTICIPANT’S PERMANENT AND TOTAL DISABILITY OR (II) THE FIRST DAY OF THE MONTH
COINCIDENT WITH OR NEXT FOLLOWING THE A PARTICIPANT’S TERMINATION OF EMPLOYMENT,
AS THE CASE MAY BE, (B) PRECEDES HIS OR HER NORMAL RETIREMENT DATE.
NOTWITHSTANDING THE FOREGOING, THE EARLY RETIREMENT REDUCTION FACTOR SHALL IN NO
EVENT PRODUCE A BENEFIT THAT IS LESS THAN THE NORMAL RETIREMENT BENEFIT REDUCED
BY THE ACTUARIAL EQUIVALENT FACTOR.


 


1.20.        “EFFECTIVE DATE” MEANS APRIL 1, 2008.


 


1.21.        “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED.  ANY REFERENCE TO ANY SECTION OF ERISA SHALL ALSO BE A REFERENCE TO
ANY SUCCESSOR PROVISION AND ANY DEPARTMENT OF LABOR REGULATION PROMULGATED
THEREUNDER.


 


4

--------------------------------------------------------------------------------



 


1.22         “FINAL AVERAGE COMPENSATION” MEANS THE ANNUAL AVERAGE OF A
PARTICIPANT’S COMPENSATION EARNED WHILE DESIGNATED AS A PARTICIPANT IN THE PLAN,
WITH RESPECT TO ANY THREE FULL CALENDAR YEARS WORKED IN THE FINAL FIVE FULL
CALENDAR YEARS OF EMPLOYMENT (OR ANY LESSER NUMBER OF FULL YEARS OF EMPLOYMENT)
WITH THE COMPANY OR AN AFFILIATE PRIOR TO THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT WHICH YIELDS THE HIGHEST AVERAGE.   FINAL AVERAGE COMPENSATION SHALL
NOT INCLUDE ANY AMOUNT EARNED FOR A PARTIAL YEAR OF SERVICE.  NOTWITHSTANDING
ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, FINAL AVERAGE COMPENSATION
SHALL NOT INCLUDE ANY AMOUNTS RECEIVED FROM THE COMPANY OR ONE OF ITS AFFILIATES
(OR ANY OF THEIR RESPECTIVE PREDECESSORS) PRIOR TO NOVEMBER 10, 2003.


 


1.23.        “NORMAL RETIREMENT DATE” MEANS  THE FIRST DAY OF THE MONTH
COINCIDENT WITH OR NEXT FOLLOWING THE DATE ON WHICH A PARTICIPANT ATTAINS AGE 62
(“NORMAL RETIREMENT AGE”).  NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY,
A PARTICIPANT MUST HAVE A VESTED INTEREST PRIOR TO RECEIVING A RETIREMENT
BENEFIT.


 


1.24.        “ORIGINAL EFFECTIVE DATE” MEANS NOVEMBER 10, 2003.


 


1.25.        “PARTICIPANT” MEANS (A) THE PERSONS SPECIFIED IN APPENDIX B AND ANY
OTHER CHIEF EXECUTIVE OFFICER, EXECUTIVE VICE-PRESIDENT OR SENIOR VICE-PRESIDENT
OF THE COMPANY OR ONE OF ITS AFFILIATES SELECTED BY THE COMMITTEE IN ITS SOLE
DISCRETION AND DESIGNATED IN WRITING AS A PARTICIPANT; AND (B) ANY FORMER
EMPLOYEES OF THE COMPANY OR ONE OF ITS AFFILIATES THAT IS ENTITLED TO A
RETIREMENT BENEFIT UNDER THE PLAN.


 


1.26.        “PARTICIPATION SERVICE” MEANS A PARTICIPANT’S PERIOD (OR PERIODS)
OF CREDITED SERVICE DURING WHICH THE PERSON IS A PARTICIPANT HEREUNDER.


 


1.27.        “PERMANENT AND TOTAL DISABILITY” MEANS EITHER OF THE FOLLOWING WITH
RESPECT TO A PARTICIPANT:


 

(A) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

 

(B) The Participant is, by reason of a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or one of its Affiliates.

 

In either case, the date of a Participant’s Permanent and Total Disability shall
be as determined and designated by the Committee.

 


1.28.        “PLAN” MEANS THE AMENDED AND RESTATED SUPERIOR ESSEX INC. SENIOR
EXECUTIVE RETIREMENT PLAN, AS SET FORTH HEREIN AND AS AMENDED FROM TIME TO TIME.


 


1.29.        “RESTRICTED TERRITORY” WITH RESPECT TO ANY PARTICIPANT HAS THE
MEANING ASSIGNED SUCH TERM (OR A SUBSTANTIVELY SIMILAR TERM OR CONCEPT IN THE
CONTEXT OF RESTRICTIVE COVENANTS) IN ANY EMPLOYMENT OR CHANGE IN CONTROL
AGREEMENT BETWEEN SUCH PARTICIPANT AND THE COMPANY.  IN THE ABSENCE OF ANY SUCH
AGREEMENT, “RESTRICTED TERRITORY” MEANS, WITH RESPECT TO ANY PARTICIPANT, ALL
GEOGRAPHICAL AREAS WITHIN A 100 MILE RADIUS OF EACH FACILITY FROM WHICH OR WITH
RESPECT TO


 


5

--------------------------------------------------------------------------------



 

which, as of the date the Participant becomes a Participant in the Plan: (a) the
Company or its Affiliates manufacture or distribute wire and cable products; and
(b) the Participant has responsibility for representing the Company or its
Affiliates.  The Parties acknowledge and agree that certain senior executive
officers of the Company, including, without limitation, the Tier 1 Executives
and “corporate” Participants who are employed by the Company rather than its
Affiliates, can reasonably be assumed to be “representing” the Company or its
Affiliates anywhere the Company or the Affiliates are doing business.  Thus, the
foregoing restricted territory is intended to reflect an attempt by the Company
to choose a relatively narrow territory that provides the Company with some
protection from competition from its former key executives and yet does not
unreasonably restrain the former employee from engaging in a competing business.


 


1.30.        “RETIREMENT BENEFIT” MEANS ANY BENEFIT PAYABLE UNDER THE PLAN.  A
PARTICIPANT’S RETIREMENT BENEFIT UNDER THE PLAN SHALL BE CALCULATED AS A SINGLE
LIFE ANNUITY COMMENCING AT THE PARTICIPANT’S NORMAL RETIREMENT AGE AND THEN
CONVERTED INTO THE FORM FOR PAYMENT SPECIFIED BY THE PLAN OR ELECTED BY THE
PARTICIPANT, WHICH SHALL HAVE THE SAME ACTUARIAL EQUIVALENT VALUE BASED ON THE
ACTUARIAL EQUIVALENT FACTOR.  NOTWITHSTANDING ANY OTHER PROVISION TO THE
CONTRARY, A PARTICIPANT MUST HAVE A VESTED INTEREST PRIOR TO RECEIVING A
RETIREMENT BENEFIT.


 


1.31.        “TERMINATION OF EMPLOYMENT” MEANS A PARTICIPANT’S “SEPARATION FROM
SERVICE” (WITHIN THE MEANING OF SECTION 409A OF THE CODE, WITHOUT GIVING EFFECT
TO ANY ELECTIVE PROVISIONS THAT MAY BE AVAILABLE UNDER SUCH DEFINITION) WITH THE
COMPANY AND ITS AFFILIATES FOR ANY REASON.


 


ARTICLE II.


PARTICIPATION


 


2.1.          PARTICIPATION.  ONLY PARTICIPANTS DESIGNATED BY THE COMMITTEE IN
WRITING SHALL PARTICIPATE IN THE PLAN.


 


2.2.          CONTINUATION OF PARTICIPATION.


 


(A)           SUBJECT TO THE PROVISIONS OF ARTICLE XII, A PERSON WHO HAS BECOME
A PARTICIPANT IN ACCORDANCE WITH SECTION 2.1 SHALL, EXCEPT AS PROVIDED IN
(B) BELOW, CONTINUE AS A PARTICIPANT AS LONG AS HE OR SHE CONTINUES IN THE
EMPLOYMENT OF THE COMPANY OR ONE OF ITS AFFILIATES AND THEREAFTER AS LONG AS HE
IS ENTITLED TO BENEFITS UNDER THE PLAN.


 


(B)           IF AN EMPLOYEE NO LONGER MEETS THE REQUIREMENTS TO BE A
PARTICIPANT (E.G., CEASES TO BE THE CHIEF EXECUTIVE OFFICER, AN EXECUTIVE
VICE-PRESIDENT OR SENIOR VICE-PRESIDENT OF THE COMPANY OR ONE OF ITS
AFFILIATES), HE OR SHE SHALL NO LONGER BE ELIGIBLE TO PARTICIPATE IN THE PLAN
BUT SHALL CONTINUE TO BE A PARTICIPANT UNTIL HIS OR HER RETIREMENT BENEFITS (IF
ANY) HAVE BEEN FULLY PAID; PROVIDED THAT: (A) THE INDIVIDUAL SHALL NOT ACCRUE
ADDITIONAL RETIREMENT BENEFITS UNDER THE PLAN, (B) FOR PURPOSES OF CALCULATING A
PARTICIPANT’S RETIREMENT BENEFIT, THE PARTICIPANT’S CREDITED SERVICE AND FINAL
AVERAGE COMPENSATION SHALL BE DETERMINED AS IF THE DATE THAT THE EMPLOYEE NO
LONGER MET THE REQUIREMENTS TO BE A PARTICIPANT WAS THE DATE OF HIS OR HER
TERMINATION OF EMPLOYMENT, (C) FOR PURPOSES OF SECTION 5.1(A), THE INDIVIDUAL
SHALL CEASE TO ACCRUE ADDITIONAL YEARS OF PARTICIPATION SERVICE, AND
(D) COMMENCEMENT OF RETIREMENT BENEFITS SHALL NOT BE ACCELERATED BY THE PERSON’S
CEASING TO MEET THE REQUIREMENTS TO BE A PARTICIPANT, BUT RATHER SHALL COMMENCE
AT THE NORMAL TIME.


 


6

--------------------------------------------------------------------------------



 


(C)           AFTER A PARTICIPANT COMMENCES TO RECEIVE RETIREMENT BENEFITS IN
ACCORDANCE WITH ARTICLE IV, THE COMMITTEE MAY CEASE PAYMENT OF BENEFITS UNDER
THE PLAN IF THE COMMITTEE DETERMINES, IN ITS SOLE REASONABLE DISCRETION, THAT
THE PARTICIPANT IS IN VIOLATION OF THE RESTRICTIONS SET FORTH IN SECTION 2.3.


 


2.3.          RESTRICTIVE COVENANTS.  IN CONSIDERATION OF AND AS A CONDITION OF
THE RECEIPT OF ANY RETIREMENT BENEFITS BY ANY PARTICIPANT, THE PARTICIPANT
AGREES TO THE FOLLOWING PROVISIONS:


 


(A)           IF A PARTICIPANT IS A PARTY TO AN EMPLOYMENT AGREEMENT, CHANGE IN
CONTROL AGREEMENT, OR OTHER AGREEMENT WITH THE COMPANY THAT CONTAINS
NON-COMPETITION, NON-SOLICITATION AND/OR CONFIDENTIALITY COVENANTS, SUCH
RESTRICTIVE COVENANTS SHALL BE DEEMED INCORPORATED HEREIN BY REFERENCE IN LIEU
OF SECTIONS 2.3(B), (C) AND (D) HEREOF, AS THE CASE MAY BE, FOR THE SHORTER OF
(I) THE APPLICABLE PERIOD OF SUCH OTHER RESTRICTIVE COVENANTS OR (II) 18 MONTHS
FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.  IF NO OTHER SUCH
COVENANTS APPLY OR TO THE EXTENT THEY APPLY FOR LESS THAN 18 MONTHS FOLLOWING
THE PARTICIPANT’S TERMINATION OF EMPLOYMENT, THEN THE PROVISIONS OF
SECTION 2.3(B), (C) AND (D) APPLY.


 


(B)           SO LONG AS A PARTICIPANT IS EMPLOYED BY THE COMPANY OR ANY OF ITS
AFFILIATES AND FOR A PERIOD OF 18 MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION
OF EMPLOYMENT FOR ANY REASON (THE “RESTRICTED PERIOD”), THE PARTICIPANT WILL
NOT, WHETHER ON THE PARTICIPANT’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION
WITH ANY PERSON, FIRM, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, CORPORATION OR
OTHER BUSINESS ORGANIZATION, ENTITY OR ENTERPRISE WHATSOEVER (“PERSON”),
INCLUDING, WITHOUT LIMITATION A COMPETITIVE BUSINESS, DIRECTLY OR INDIRECTLY
SOLICIT OR ASSIST IN SOLICITING A COMPANY CLIENT FOR THE PURPOSE OF PROVIDING OR
HAVING THAT COMPANY CLIENT PROVIDED WITH PRODUCTS OR SERVICES DIRECTLY
COMPETITIVE WITH OR DIRECTLY SUBSTITUTABLE FOR PRODUCTS OR SERVICES OF THE
COMPANY OR ANY AFFILIATE; PROVIDED THAT AFTER THE EFFECTIVE DATE OF
PARTICIPANT’S TERMINATION OF EMPLOYMENT THE FOREGOING COVENANT SHALL BE LIMITED
TO COMPANY CLIENTS:


 

(I)            WITH WHOM THE PARTICIPANT HAD PERSONAL CONTACT OR DEALINGS ON
BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES DURING THE ONE YEAR PERIOD
PRECEDING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT;

 

(II)           WITH WHOM EMPLOYEES REPORTING TO THE PARTICIPANT HAVE HAD
PERSONAL CONTACT OR DEALINGS ON BEHALF OF THE COMPANY OR ITS AFFILIATES DURING
THE ONE YEAR PERIOD IMMEDIATELY PRECEDING THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT; OR

 

(III)          FOR WHOM THE PARTICIPANT HAD DIRECT RESPONSIBILITY OR DIRECT
ACCESS TO AND KNOWLEDGE OF SENSITIVE CLIENT INFORMATION DURING THE ONE-YEAR
PERIOD IMMEDIATELY PRECEDING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.

 


(C)           DURING THE RESTRICTED PERIOD, THE PARTICIPANT WILL NOT OWN AN
EQUITY INTEREST IN OR PROVIDE SERVICES OR FUNDING TO OR AFFILIATE WITH ANY
COMPETITIVE BUSINESS WITHIN THE RESTRICTED TERRITORY; PROVIDED, HOWEVER, THAT
DURING THE 18 MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR
ANY REASON, THIS RESTRICTION SHALL APPLY ONLY WHERE PARTICIPANT’S SERVICES FOR
OR AFFILIATION WITH THE COMPETING ENTITY ARE SUBSTANTIALLY SIMILAR TO THE
SERVICES THAT PARTICIPANT PROVIDED TO THE COMPANY OR ITS AFFILIATES OR THE
CAPACITY IN WHICH PARTICIPANT SERVED WITH THE COMPANY OR ITS AFFILIATES AS OF
THE DATE THE PARTICIPANT BECAME A PARTICIPANT IN THE PLAN.


 


7

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, nothing herein shall prevent the Participant from
owning up to but not more than a 2% interest in the shares or other equity
interest of any Competitive Business in the United States whose shares are
publicly traded or listed on a national exchange.

 


(D)           DURING THE RESTRICTED PERIOD, THE PARTICIPANT WILL NOT, WHETHER ON
THE PARTICIPANT’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON,
DIRECTLY OR INDIRECTLY SOLICIT OR ENCOURAGE ANY EMPLOYEE, CONSULTANT OR OTHER
PERSONNEL OR CONTRACTOR OF THE COMPANY OR ANY OF ITS AFFILIATES WITH WHOM THE
PARTICIPANT HAD MATERIAL CONTACT DURING THE 18 MONTH PERIOD IMMEDIATELY PRIOR TO
THE PARTICIPANT’S TERMINATION OF EMPLOYMENT TO TERMINATE OR SEVER THAT PARTY’S
RELATIONSHIP OR AFFILIATION WITH THE COMPANY OR ANY OF ITS AFFILIATES.


 


(E)           THE PARTICIPANT WILL NOT AT ANY TIME (WHETHER DURING OR AFTER THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES) (I) RETAIN
OR USE FOR THE BENEFIT, PURPOSES OR ACCOUNT OF THE PARTICIPANT OR ANY OTHER
PERSON, OR (II) DISCLOSE, DIVULGE, REVEAL, COMMUNICATE, SHARE, TRANSFER OR
PROVIDE ACCESS TO ANY PERSON OUTSIDE THE COMPANY OR ITS AFFILIATES (OTHER THAN
ITS PROFESSIONAL ADVISERS WHO ARE BOUND BY CONFIDENTIALITY OBLIGATIONS), ANY
CONFIDENTIAL INFORMATION.  UPON TERMINATION OF THE PARTICIPANT’S EMPLOYMENT WITH
THE COMPANY FOR ANY REASON, THE PARTICIPANT SHALL: (X) CEASE AND NOT THEREAFTER
COMMENCE USE OF ANY CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY (INCLUDING
WITHOUT LIMITATION, ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET, TRADEMARK,
TRADE NAME, LOGO, DOMAIN NAME OR OTHER SOURCE INDICATOR) OWNED OR USED BY THE
COMPANY OR ITS AFFILIATES; (Y) IMMEDIATELY DESTROY, DELETE, OR RETURN TO THE
COMPANY, AT THE COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR MEDIUM
(INCLUDING MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND OTHER
DATA) IN THE PARTICIPANT’S POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING
STORED OR LOCATED IN THE PARTICIPANT’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER,
WHETHER OR NOT COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR
OTHERWISE RELATE TO THE BUSINESS OF THE COMPANY, ITS AFFILIATES, EXCEPT THAT THE
PARTICIPANT MAY RETAIN ONLY THOSE PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS AND
DIARIES THAT DO NOT CONTAIN ANY CONFIDENTIAL INFORMATION; AND (Z) NOTIFY AND
FULLY COOPERATE WITH THE COMPANY (AT THE COMPANY’S EXPENSE) REGARDING THE
DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL INFORMATION OF WHICH THE
PARTICIPANT IS OR BECOMES AWARE.  NOTWITHSTANDING THE FOREGOING, THE
NON-DISCLOSURE AND NON-USE COVENANTS IN THIS PARAGRAPH SHALL CEASE TO APPLY
THREE YEARS AFTER THE PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH RESPECT TO
ANY CONFIDENTIAL INFORMATION THAT DOES NOT MEET THE DEFINITION OF “TRADE SECRET”
UNDER GEORGIA LAW.


 


(F)            ALTHOUGH THE PARTICIPANT AND THE COMPANY CONSIDER THE
RESTRICTIONS CONTAINED IN THIS SECTION 2.3 TO BE REASONABLE, IF A FINAL JUDICIAL
DETERMINATION IS MADE BY A COURT OF COMPETENT JURISDICTION THAT THE TIME OR
TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN THIS SECTION 2.3 IS AN
UNENFORCEABLE RESTRICTION AGAINST THE PARTICIPANT, THE PROVISIONS OF THIS
SECTION 2.3 SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED AMENDED TO APPLY AS
TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH MAXIMUM EXTENT AS SUCH COURT MAY
JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE, AND THE PARTIES AUTHORIZE
ANY COURT REACHING A DETERMINATION THAT THE COVENANTS ARE UNENFORCEABLE TO
PARTIALLY ENFORCE OR “BLUE PENCIL” THOSE COVENANTS SO THAT THEY ARE ENFORCED TO
AN EXTENT THAT COMPLIES WITH APPLICABLE LAW.  ALTERNATIVELY, IF ANY COURT OF
COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION CONTAINED IN THIS SECTION 2.3
IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE AMENDED SO AS TO MAKE IT
ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE ENFORCEABILITY OF


 


8

--------------------------------------------------------------------------------



 

any of the other restrictions contained herein.  If a material change in the
nature of the Participant’s employment responsibilities or the Company’s
business renders any parameter of the non-competition or non-solicitation
covenants unreasonable or inexact, then the parties agree to amend the covenants
to make them conform to the changed nature of the employment duties or the
Company’s business.


 


(G)           SINCE THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED
BREACH OF ANY OF THE PROVISIONS OF SECTION 2.3 WOULD BE INADEQUATE AND THE
COMPANY WOULD SUFFER IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR
THREATENED BREACH, IN THE EVENT OF SUCH A BREACH OR THREATENED BREACH, IN
ADDITION TO ANY REMEDIES AT LAW, THE COMPANY, WITHOUT POSTING ANY BOND, SHALL BE
ENTITLED TO CEASE MAKING ANY PAYMENTS OR PROVIDING ANY BENEFIT OTHERWISE
REQUIRED BY THE PLAN AND OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC
PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT INJUNCTION OR
ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.


 


(H)           THE OBLIGATIONS CONTAINED IN THIS SECTION 2.3 WILL SURVIVE THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT AND WILL BE FULLY ENFORCEABLE
THEREAFTER.


 


ARTICLE III.


RETIREMENT DATE


 

Subject to the provisions of Articles V and X and the Company’s right to
terminate benefits or to forfeit benefits in accordance with the provisions of
Section 2.2(c) or 5.2:

 


3.1.          NORMAL RETIREMENT DATE.  A PARTICIPANT WHO RETIRES ON HIS OR HER
NORMAL RETIREMENT DATE SHALL BE ENTITLED TO A RETIREMENT BENEFIT AS DETERMINED
IN ACCORDANCE WITH SECTION 4.1.


 


3.2.          DEFERRED RETIREMENT DATE.  A PARTICIPANT WHOSE EMPLOYMENT WITH THE
COMPANY OR ONE OF ITS AFFILIATES CONTINUES BEYOND HIS OR HER NORMAL RETIREMENT
DATE SHALL RETIRE ON A DEFERRED RETIREMENT DATE AND SHALL BE ENTITLED TO A
RETIREMENT BENEFIT IN ACCORDANCE WITH SECTION 4.2.


 


3.3.          EARLY RETIREMENT DATE.  A PARTICIPANT WHO TERMINATES EMPLOYMENT
BEFORE HIS OR HER NORMAL RETIREMENT DATE SHALL BE ENTITLED TO A RETIREMENT
BENEFIT AS DETERMINED UNDER SECTION 4.3.


 


ARTICLE IV.


RETIREMENT BENEFITS; BENEFITS UPON DEATH, DISABILITY OR CHANGE IN CONTROL


 


4.1.          NORMAL RETIREMENT BENEFIT.  SUBJECT TO ANY ADJUSTMENTS REQUIRED BY
APPENDIX A, THE ANNUAL AMOUNT OF THE RETIREMENT BENEFIT FOR A PARTICIPANT
RETIRING ON HIS OR HER NORMAL RETIREMENT DATE SHALL BE EQUAL TO THE BENEFIT
PERCENTAGE MULTIPLIED BY THE PARTICIPANT’S FINAL AVERAGE COMPENSATION MULTIPLIED
BY THE PARTICIPANT’S YEARS OF CREDITED SERVICE, EACH DETERMINED AS OF THE DATE
OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.


 


4.2.          DEFERRED RETIREMENT BENEFIT.  IF A PARTICIPANT REMAINS IN
EMPLOYMENT AFTER HIS OR HER NORMAL RETIREMENT DATE AND IS ENTITLED TO A
RETIREMENT BENEFIT IN ACCORDANCE WITH SECTION 3.2, BENEFIT PAYMENTS SHALL BE
POSTPONED UNTIL THE PARTICIPANT’S DEFERRED RETIREMENT DATE.  AT SUCH DEFERRED
RETIREMENT DATE, THE PARTICIPANT SHALL BE ENTITLED TO THE BENEFIT COMPUTED UNDER


 


9

--------------------------------------------------------------------------------



 

Section 4.1 based on his or her Final Average Compensation and Credited Service,
each determined as of the Deferred Retirement Date, with no actuarial adjustment
for such deferred payment.


 


4.3.          EARLY RETIREMENT BENEFIT.  A PARTICIPANT WHOSE TERMINATION OF
EMPLOYMENT OCCURS PRIOR TO HIS OR HER NORMAL RETIREMENT DATE, AS PROVIDED IN
SECTION 3.3, SHALL BE ENTITLED TO RECEIVE A RETIREMENT BENEFIT, COMMENCING ON
LATER OF (I) THE FIRST DAY OF THE MONTH COINCIDENT WITH OR NEXT FOLLOWING THE
DATE OF TERMINATION OF EMPLOYMENT OR (II) THE EARLY RETIREMENT DATE , EQUAL TO
THE AMOUNT COMPUTED UNDER SECTION 4.1 BASED ON HIS OR HER FINAL AVERAGE
COMPENSATION AND CREDITED SERVICE, EACH DETERMINED AS OF THE DATE OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, AND REDUCED BY THE EARLY RETIREMENT
REDUCTION FACTOR FOR EACH YEAR (OR PORTION OF A YEAR) BY WHICH SUCH EARLY
RETIREMENT DATE PRECEDES HIS OR HER NORMAL RETIREMENT DATE.


 


4.4           CHANGE IN CONTROL.  A PARTICIPANT WHOSE TERMINATION OF EMPLOYMENT
OCCURS, FOR ANY REASON OTHER THAN DEATH OR PERMANENT AND TOTAL DISABILITY,
WITHIN TWO (2) YEARS AFTER A CHANGE IN CONTROL SHALL BE ENTITLED TO RECEIVE A
RETIREMENT BENEFIT COMMENCING AS OF FIRST DAY OF THE MONTH COINCIDENT WITH OR
NEXT FOLLOWING SUCH TERMINATION OF EMPLOYMENT, EQUAL TO THE AMOUNT COMPUTED
UNDER SECTION 4.1 BASED ON HIS OR HER FINAL AVERAGE COMPENSATION AND CREDITED
SERVICE, EACH DETERMINED AS OF THE DATE OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT, AND REDUCED BY THE EARLY RETIREMENT REDUCTION FACTOR FOR EACH YEAR
(OR PORTION OF A YEAR) BY WHICH SUCH PAYMENT PRECEDES THE PARTICIPANT’S NORMAL
RETIREMENT DATE.


 


4.5.          DEATH.  IN THE EVENT OF A PARTICIPANT’S DEATH PRIOR TO THE
COMMENCEMENT OF RETIREMENT BENEFITS, WHETHER OR NOT THE PARTICIPANT WAS EMPLOYED
BY THE COMPANY OR ITS AFFILIATES AT THE DATE OF DEATH, THE PARTICIPANT’S
BENEFICIARY SHALL BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO THE PARTICIPANT’S
RETIREMENT BENEFIT, COMMENCING AS OF THE DATE OF DEATH, EQUAL TO THE AMOUNT
COMPUTED UNDER SECTION 4.1 BASED ON HIS OR HER FINAL AVERAGE COMPENSATION AND
CREDITED SERVICE, EACH DETERMINED AS OF THE DATE OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT, AND REDUCED BY THE EARLY RETIREMENT REDUCTION FACTOR
FOR EACH YEAR (OR PORTION OF A YEAR) BY WHICH SUCH PAYMENT PRECEDES THE
PARTICIPANT’S NORMAL RETIREMENT DATE.


 


4.6.          PERMANENT AND TOTAL DISABILITY. IN THE EVENT OF A PARTICIPANT’S
PERMANENT AND TOTAL DISABILITY, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE A
RETIREMENT BENEFIT, COMMENCING AS OF THE DATE OF PERMANENT AND TOTAL DISABILITY,
EQUAL TO THE AMOUNT COMPUTED UNDER SECTION 4.1 BASED ON HIS OR HER FINAL AVERAGE
COMPENSATION AND CREDITED SERVICE, EACH DETERMINED AS OF THE DATE OF THE
PARTICIPANT’S PERMANENT AND TOTAL DISABILITY, AND REDUCED BY THE EARLY
RETIREMENT REDUCTION FACTOR FOR EACH YEAR (OR PORTION OF A YEAR) BY WHICH SUCH
PAYMENT PRECEDES THE PARTICIPANT’S NORMAL RETIREMENT DATE. IN THE EVENT A
PARTICIPANT RECEIVES A RETIREMENT BENEFIT UNDER THIS SECTION 4.6, HE OR SHE
SHALL CEASE TO BE A PARTICIPANT IN THE PLAN IMMEDIATELY FOLLOWING THE RECEIPT OF
SUCH LUMP SUM PAYMENT.


 


4.7           STANDARD TIME AND FORM OF PAYMENT OF RETIREMENT BENEFITS.  UNLESS
THE PARTICIPANT ELECTS OTHERWISE UNDER ARTICLE VII, THE RETIREMENT BENEFIT
COMPUTED UNDER SECTION 4.1 (NORMAL RETIREMENT BENEFIT), SECTION 4.2 (DEFERRED
RETIREMENT BENEFIT), 4.3 (EARLY RETIREMENT BENEFIT), 4.4 (CHANGE IN CONTROL),
SECTION 4.5 (DEATH), OR SECTION 4.6 (PERMANENT AND TOTAL DISABILITY), AS THE
CASE MAY BE, SHALL BE CONVERTED INTO A SINGLE LUMP SUM PAYMENT WHICH SHALL HAVE
THE SAME ACTUARIAL EQUIVALENT VALUE (BASED ON THE ACTUARIAL EQUIVALENT FACTOR)
AS THE APPLICABLE RETIREMENT BENEFIT.  SUBJECT TO ANY DELAY IN PAYMENT REQUIRED
BY SECTION 7.3, SUCH RETIREMENT BENEFIT SHALL BE PAYABLE WITHIN 75 DAYS
FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT, EXCEPT (I) IN THE CASE OF
TERMINATION OF EMPLOYMENT PURSUANT TO SECTION 4.3 PRIOR TO THE PARTICIPANT’S
EARLY RETIREMENT DATE, IN WHICH CASE THE SUCH AMOUNT SHALL BE PAID ON THE


 


10

--------------------------------------------------------------------------------



 

Early Retirement Date, and (ii) in the case of Permanent and Total Disability
pursuant to Section 4.6, in which case the such amount shall be payable within
75 days following the Participant’s Permanent and Total Disability.


 


ARTICLE V.
VESTING


 


5.1.          VESTING OF INTEREST OF PARTICIPANT IN TRUST FUND.  A PARTICIPANT’S
RIGHTS UNDER THE PLAN TO ANY RETIREMENT BENEFIT SHALL BE FULLY VESTED AND
NONFORFEITABLE, EXCEPT AS PROVIDED IN SECTION 5.2, SOLELY UPON THE EARLIEST OF
THE FOLLOWING TO OCCUR:


 


(A)           COMPLETION OF FOUR FULL AND CONSECUTIVE YEARS OF PARTICIPATION
SERVICE;


 


(B)           THE OCCURRENCE OF A CHANGE IN CONTROL;


 


(C)           THE TERMINATION OF THE PLAN AS PROVIDED IN ARTICLE X;


 


(D)           THE PARTICIPANT’S DEATH; OR


 


(E)           THE PARTICIPANT’S PERMANENT AND TOTAL DISABILITY WHILE AN EMPLOYEE
OF THE COMPANY OR ONE OF ITS AFFILIATES.


 


5.2.          FORFEITURE.  IF A TERMINATION OF EMPLOYMENT OCCURS WITH RESPECT TO
A PARTICIPANT PRIOR TO BECOMING VESTED IN THE RETIREMENT BENEFIT, THE
PARTICIPANT’S RIGHT UNDER THE PLAN TO A RETIREMENT BENEFIT IS TERMINATED. 
NOTWITHSTANDING THE PROVISIONS OF SECTION 5.1, A PARTICIPANT SHALL NOT HAVE ANY
RIGHT TO A RETIREMENT BENEFIT IN THE EVENT THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT IS FOR CAUSE OR IF THE PARTICIPANT VIOLATES THE PROVISIONS OF
SECTION 2.3. THE COMMITTEE MAY WAIVE THE FORFEITURE OF A RETIREMENT BENEFIT, IN
WHOLE OR IN PART, IN THE EVENT THE PARTICIPANT’S TERMINATION OF EMPLOYMENT IS
FOR CAUSE OR IF A PARTICIPANT VIOLATES THE PROVISIONS OF SECTION 2.3.


 


ARTICLE VI.


TERMINATION OF EMPLOYMENT


 


6.1.          TERMINATION PRIOR TO VESTING.  IF A PARTICIPANT’S TERMINATION OF
EMPLOYMENT OCCURS FOR ANY REASON BEFORE THE PARTICIPANT HAS A VESTED INTEREST IN
A RETIREMENT BENEFIT, NO RETIREMENT BENEFIT SHALL BECOME PAYABLE TO SUCH
PARTICIPANT UNDER THE PLAN.


 


ARTICLE VII.


ELECTIONS REGARDING TIME AND FORM OF PAYMENT OF RETIREMENT BENEFIT


 


7.1.          CHANGE IN FORM OF PAYMENT.  A PARTICIPANT MAY ELECT, IN LIEU OF
THE STANDARD FORM OF PAYMENT SET FORTH IN SECTION 4.7 AND IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 7.2, TO RECEIVE THE RETIREMENT BENEFIT IN ONE OF THE
FOLLOWING FORMS OF PAYMENT (EACH OF WHICH SHALL HAVE THE SAME ACTUARIAL
EQUIVALENT VALUE BASED ON THE ACTUARIAL EQUIVALENT FACTOR):


 


(A)           A JOINT AND 50% SURVIVOR ANNUITY (EQUAL MONTHLY PAYMENTS FOR THE
PARTICIPANT’S LIFETIME AND, IN THE EVENT OF THE PARTICIPANT’S DEATH, 50% OF THE
AMOUNT PAYABLE TO THE PARTICIPANT WILL BE PAYABLE TO THE PARTICIPANT’S
BENEFICIARY FOR HIS OR HER LIFETIME IF THE PARTICIPANT’S BENEFICIARY SURVIVES
THE PARTICIPANT);


 


11

--------------------------------------------------------------------------------



 


(B)           A SINGLE LIFE ANNUITY (EQUAL MONTHLY PAYMENTS FOR THE
PARTICIPANT’S LIFETIME);


 


(C)           A LIFE ANNUITY WITH A 10-YEAR PERIOD CERTAIN (EQUAL MONTHLY
PAYMENTS FOR THE PARTICIPANT’S LIFETIME WITH PAYMENTS TO THE PARTICIPANT’S
BENEFICIARY FOR THE REMAINDER OF THE 10-YEAR PERIOD CERTAIN IN THE EVENT OF THE
PARTICIPANT’S DEATH PRIOR TO THE END OF THE PERIOD CERTAIN);


 


7.2.          TIMING OF ELECTIONS TO CHANGE FORM OF PAYMENT.  WITHIN 30 DAYS
AFTER AN INDIVIDUAL FIRST BECOMES A PARTICIPANT, HE OR SHE SHALL HAVE THE RIGHT
TO ELECT, ON A FORM PRESCRIBED BY THE COMMITTEE, THE FORM OF PAYMENT IN WHICH
HIS OR HER RETIREMENT BENEFIT WILL BE PAID.  A PARTICIPANT MAY SUPERSEDE  SUCH
AN ELECTION AT ANY TIME BY FILING A SUBSEQUENT ELECTION WITH THE COMMITTEE AT
LEAST ONE YEAR PRIOR TO THE PARTICIPANT’S TERMINATION OF EMPLOYMENT; PROVIDED
THAT IF IT IS LATER DETERMINED THAT SUCH SUBSEQUENT ELECTION OCCURRED WITHIN ONE
YEAR PRIOR TO THE PARTICIPANT’S TERMINATION OF EMPLOYMENT, THEN SUCH SUBSEQUENT
ELECTION SHALL NOT BE EFFECTIVE AND THE PARTICIPANT’S PRIOR ELECTION SHALL
GOVERN. ANY SUCH SUBSEQUENT ELECTION MUST DEFER THE COMMENCEMENT OF THE
RETIREMENT BENEFIT FOR A PERIOD OF AT LEAST FIVE (5) YEARS FROM THE DATE THAT
SUCH PAYMENT WOULD HAVE OTHERWISE COMMENCED.  A PARTICIPANT WHO DOES NOT MAKE AN
ELECTION, OR WHOSE ELECTION IS NOT EFFECTIVE, SHALL RECEIVE HIS OR HER BENEFITS
IN THE DISTRIBUTION FORM AND AT THE TIME DESCRIBED IN SECTION 4.7.  SPECIAL
TIMING OF ELECTION PROVISIONS WITH RESPECT TO PARTICIPANTS IN THE PLAN PRIOR TO
THE EFFECTIVE DATE ARE SET FORTH IN APPENDIX A.


 


7.3           DELAY IN BENEFIT PAYMENTS FOR SPECIFIED EMPLOYEES.
 NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, ANY AMOUNT OR BENEFIT
THAT IS DISTRIBUTABLE UNDER THIS PLAN BY REASON OF A PARTICIPANT’S TERMINATION
OF EMPLOYMENT DURING A PERIOD IN WHICH THE PARTICIPANT IS A SPECIFIED EMPLOYEE
(AS DEFINED BELOW) SHALL BE SUBJECT TO A DELAY IN PAYMENT AS SET FORTH BELOW,
SUBJECT TO ANY PERMISSIBLE ACCELERATION OF PAYMENT BY THE COMMITTEE UNDER TREAS.
REG. SECTION 1.409A-3(J)(4)(II) (DOMESTIC RELATIONS ORDER),
(J)(4)(III) (CONFLICTS OF INTEREST), OR (J)(4)(VI) (PAYMENT OF EMPLOYMENT
TAXES):


 

(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s Termination of
Employment; and

 

(ii) if the distribution is payable as an annuity, the amount of such payment
that would otherwise be payable during the six-month period immediately
following the Participant’s Termination of Employment will be accumulated and
the Participant’s right to receive payment of such accumulated amount will be
delayed until the earlier of the Participant’s death or the first day of the
seventh month following the Participant’s Termination of Employment, whereupon
the accumulated amount will be paid or distributed to the Participant and the
normal payment schedule for any remaining payments or distributions will resume.

 


FOR PURPOSES OF THIS PLAN, THE TERM “SPECIFIED EMPLOYEE” HAS THE MEANING GIVEN
SUCH TERM IN CODE SECTION 409A AND THE FINAL REGULATIONS THEREUNDER, PROVIDED,
HOWEVER, THAT, AS PERMITTED IN SUCH FINAL REGULATIONS, THE COMPANY’S SPECIFIED
EMPLOYEES AND ITS APPLICATION OF THE SIX-MONTH DELAY RULE OF CODE
SECTION 409A(A)(2)(B)(I) SHALL BE DETERMINED IN ACCORDANCE WITH RULES ADOPTED BY
THE BOARD OR A COMMITTEE OF THE BOARD, WHICH SHALL BE APPLIED CONSISTENTLY WITH


 


12

--------------------------------------------------------------------------------



 

respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.


 


ARTICLE VIII.


FUNDING


 

The Plan shall be funded out of the general assets of the Company as and when
benefits are payable under the Plan.  All Participants shall be solely unsecured
creditors of the Company and, if a bankruptcy proceeding of the Company is
pending, the Participants shall be solely unsecured creditors of the Company
with administrative priority.  If the Company decides in its sole discretion to
establish any advance accrued reserve on its books against the future expense of
benefits payable hereunder, or if the Company decides in its sole discretion to
fund a trust under the Plan, such reserve or trust shall not under any
circumstances be deemed to be an asset of the Plan.

 


ARTICLE IX.


ADMINISTRATION OF THE PLAN


 


9.1.          PLAN ADMINISTRATOR.  THE GENERAL ADMINISTRATION OF THE PLAN ON
BEHALF OF THE COMPANY (AS PLAN ADMINISTRATOR UNDER SECTION 3(16)(A) OF ERISA)
SHALL BE PLACED WITH THE COMMITTEE.


 


9.2.          REIMBURSEMENT OF EXPENSES OF PLAN COMMITTEE.  THE COMPANY SHALL
PAY OR REIMBURSE THE MEMBERS OF THE COMMITTEE FOR ALL REASONABLE EXPENSES
INCURRED IN CONNECTION WITH THEIR DUTIES HEREUNDER.


 


9.3.          ACTION BY THE PLAN COMMITTEE.  SUBJECT TO THE TERMS OF THE PLAN
AND PROVIDED THAT THE COMMITTEE ACTS IN GOOD FAITH, THE COMMITTEE SHALL HAVE THE
AUTHORITY TO DETERMINE A PARTICIPANT’S PARTICIPATION AND BENEFITS UNDER THE PLAN
AND TO INTERPRET AND CONSTRUE THE PROVISIONS OF THE PLAN.


 


9.4.          RETENTION OF PROFESSIONAL ASSISTANCE.  THE COMMITTEE MAY EMPLOY
SUCH LEGAL COUNSEL, ACCOUNTANTS AND OTHER PERSONS AS MAY BE REQUIRED IN CARRYING
OUT ITS WORK IN CONNECTION WITH THE PLAN.


 


9.5.          ACCOUNTS AND RECORDS.  THE COMMITTEE SHALL MAINTAIN SUCH ACCOUNTS
AND RECORDS REGARDING THE FISCAL AND OTHER TRANSACTIONS OF THE PLAN AND SUCH
OTHER DATA AS MAY BE REQUIRED TO CARRY OUT ITS FUNCTIONS UNDER THE PLAN AND TO
COMPLY WITH ALL APPLICABLE LAWS.


 


9.6.          CLAIMS/DISPUTES PROCEDURE.


 


(A)           ANY CLAIM BY A PARTICIPANT OR BENEFICIARY (“CLAIMANT”) WITH
RESPECT TO ELIGIBILITY, PARTICIPATION, CONTRIBUTIONS, BENEFITS OR OTHER ASPECTS
OF THE OPERATION OF THE PLAN SHALL BE MADE IN WRITING TO THE COMMITTEE. THE
COMMITTEE SHALL PROVIDE THE CLAIMANT WITH THE NECESSARY FORMS AND MAKE ALL
DETERMINATIONS AS TO THE RIGHT OF ANY PERSON TO A DISPUTED BENEFIT.  IF A
CLAIMANT IS DENIED BENEFITS UNDER THE PLAN, THE COMMITTEE OR ITS DESIGNEE SHALL
NOTIFY THE CLAIMANT IN WRITING OF THE DENIAL OF THE CLAIM WITHIN 90 DAYS (SUCH
PERIOD MAY BE EXTENDED TO 180 DAYS) AFTER THE PLAN RECEIVES THE CLAIM, PROVIDED
THAT IN THE EVENT OF SPECIAL CIRCUMSTANCES SUCH PERIOD MAY BE EXTENDED.


 


13

--------------------------------------------------------------------------------



 


(B)           IF THE INITIAL 90 DAY PERIOD IS EXTENDED, THE COMMITTEE OR ITS
DESIGNEE SHALL, WITHIN 90 DAYS OF RECEIPT OF THE CLAIM, NOTIFY THE CLAIMANT IN
WRITING OF SUCH EXTENSION.  THE WRITTEN NOTICE OF EXTENSION WILL INDICATE THE
SPECIAL CIRCUMSTANCES REQUIRING THE EXTENSION OF TIME AND PROVIDE THE DATE BY
WHICH THE COMMITTEE EXPECTS TO MAKE A DETERMINATION WITH RESPECT TO THE CLAIM. 
IF THE EXTENSION IS REQUIRED DUE TO THE CLAIMANT’S FAILURE TO SUBMIT INFORMATION
NECESSARY TO DECIDE THE CLAIM, THE PERIOD FOR MAKING THE DETERMINATION WILL BE
TOLLED FROM THE DATE ON WHICH THE EXTENSION NOTICE IS SENT TO THE CLAIMANT UNTIL
THE EARLIER OF (I) THE DATE ON WHICH THE CLAIMANT RESPONDS TO THE PLAN’S REQUEST
FOR INFORMATION OR (II) EXPIRATION OF THE 45 DAY PERIOD COMMENCING ON THE DATE
THAT THE CLAIMANT IS NOTIFIED THAT THE REQUESTED ADDITIONAL INFORMATION MUST BE
PROVIDED.  IF NOTICE OF THE DENIAL OF A CLAIM IS NOT FURNISHED WITHIN THE
REQUIRED TIME PERIOD DESCRIBED HEREIN, THE CLAIM SHALL BE DEEMED DENIED AS OF
THE LAST DAY OF SUCH PERIOD.


 


(C)           IF THE CLAIM IS WHOLLY OR PARTIALLY DENIED, THE NOTICE TO THE
CLAIMANT SHALL SET FORTH:


 

(I)            THE SPECIFIC REASON OR REASONS FOR THE DENIAL;

 

(II)           SPECIFIC REFERENCE TO PERTINENT PLAN PROVISIONS UPON WHICH THE
DENIAL IS BASED;

 

(III)          A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY
FOR THE CLAIMANT TO PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR
INFORMATION IS NECESSARY;

 

(IV)          APPROPRIATE INFORMATION AS TO THE STEPS TO BE TAKEN AND THE
APPLICABLE TIME LIMITS IF THE CLAIMANT WISHES TO SUBMIT THE ADVERSE
DETERMINATION FOR REVIEW; AND

 

(V)           A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A CIVIL ACTION UNDER
SECTION 502(A) OF ERISA FOLLOWING AN ADVERSE DETERMINATION ON REVIEW
(COLLECTIVELY, THE “NOTICE REQUIREMENTS”).

 


(D)           IF THE CLAIM HAS BEEN DENIED, THE CLAIMANT MAY SUBMIT THE CLAIM
FOR REVIEW.  ANY REQUEST FOR REVIEW OF A CLAIM MUST BE MADE IN WRITING TO THE
COMMITTEE NO LATER THAN 60 DAYS AFTER THE CLAIMANT RECEIVES NOTIFICATION OF
DENIAL OR, IF NO NOTIFICATION WAS PROVIDED, THE DATE THE CLAIM IS DEEMED
DENIED.  THE CLAIM WILL THEN BE REVIEWED BY THE COMMITTEE.  THE CLAIMANT OR HIS
DULY AUTHORIZED REPRESENTATIVE MAY:


 

(I)            UPON REQUEST AND FREE OF CHARGE, BE PROVIDED WITH ACCESS TO, AND
COPIES OF, RELEVANT DOCUMENTS, RECORDS, AND OTHER INFORMATION RELEVANT TO THE
CLAIMANT’S CLAIM; AND

 

(II)           SUBMIT WRITTEN COMMENTS, DOCUMENTS, RECORDS, AND OTHER
INFORMATION RELATING TO THE CLAIM.  THE REVIEW OF THE CLAIM DETERMINATION SHALL
TAKE INTO ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS, AND OTHER INFORMATION
SUBMITTED BY THE CLAIMANT RELATING TO THE CLAIM, WITHOUT REGARD TO WHETHER SUCH
INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL CLAIM DETERMINATION.

 

14

--------------------------------------------------------------------------------



 


(E)           THE DECISION OF THE COMMITTEE SHALL BE MADE WITHIN 60 DAYS (SUCH
PERIOD MAY BE EXTENDED TO 120 DAYS)  AFTER RECEIPT OF THE CLAIMANT’S REQUEST FOR
REVIEW, UNLESS SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION.


 


(F)            IF THE INITIAL 60 DAY PERIOD IS EXTENDED, THE COMMITTEE OR ITS
DESIGNEE SHALL, WITHIN 60 DAYS OF RECEIPT OF THE CLAIM, NOTIFY THE CLAIMANT IN
WRITING OF SUCH EXTENSION.  THE WRITTEN NOTICE OF EXTENSION WILL INDICATE THE
SPECIAL CIRCUMSTANCES REQUIRING THE EXTENSION OF TIME AND PROVIDE THE DATE BY
WHICH THE COMMITTEE EXPECTS TO MAKE A DETERMINATION WITH RESPECT TO THE CLAIM. 
IF THE EXTENSION IS REQUIRED DUE TO THE CLAIMANT’S FAILURE TO SUBMIT INFORMATION
NECESSARY TO DECIDE THE CLAIM, THE PERIOD FOR MAKING THE DETERMINATION WILL BE
TOLLED FROM THE DATE ON WHICH THE EXTENSION NOTICE IS SENT TO THE CLAIMANT UNTIL
THE EARLIER OF (I) THE DATE ON WHICH THE CLAIMANT RESPONDS TO THE PLAN’S REQUEST
FOR INFORMATION OR (II) EXPIRATION OF THE 45 DAY PERIOD COMMENCING ON THE DATE
THAT THE CLAIMANT IS NOTIFIED THAT THE REQUESTED ADDITIONAL INFORMATION MUST BE
PROVIDED. IF NOTICE OF THE DENIAL OF A CLAIM IS NOT FURNISHED WITHIN THE
REQUIRED TIME PERIOD DESCRIBED HEREIN, THE CLAIM SHALL BE DEEMED DENIED AS OF
THE LAST DAY OF SUCH PERIOD.


 


(G)           IF AN EXTENSION OF TIME IS REQUIRED, THE CLAIMANT SHALL BE
NOTIFIED IN WRITING OF SUCH EXTENSION.  THE WRITTEN NOTICE OF EXTENSION WILL
INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING THE EXTENSION OF TIME AND THE DATE
BY WHICH THE COMMITTEE EXPECTS TO MAKE A DETERMINATION WITH RESPECT TO THE
CLAIM.  IF THE EXTENSION IS REQUIRED DUE TO THE CLAIMANT’S FAILURE TO SUBMIT
INFORMATION NECESSARY TO DECIDE THE CLAIM ON REVIEW, THE PERIOD FOR MAKING THE
DETERMINATION WILL BE TOLLED FROM THE DATE ON WHICH THE EXTENSION NOTICE IS SENT
TO THE CLAIMANT UNTIL THE EARLIER OF (I) THE DATE ON WHICH THE CLAIMANT RESPONDS
TO THE PLAN’S REQUEST FOR INFORMATION OR (II) EXPIRATION OF THE 45-DAY PERIOD
COMMENCING ON THE DATE THAT THE CLAIMANT IS NOTIFIED THAT THE REQUESTED
ADDITIONAL INFORMATION MUST BE PROVIDED.  IN ANY EVENT, A DECISION SHALL BE
RENDERED NOT LATER THAN 120 DAYS AFTER RECEIPT OF THE REQUEST FOR REVIEW.  IF
NOTICE OF THE DECISION UPON REVIEW IS NOT FURNISHED WITHIN THE REQUIRED TIME
PERIOD DESCRIBED HEREIN, THE CLAIM ON REVIEW SHALL BE DEEMED DENIED AS OF THE
LAST DAY OF SUCH PERIOD.


 


(H)           THE COMMITTEE’S DECISION ON THE CLAIMANT’S CLAIM FOR REVIEW WILL
BE COMMUNICATED TO THE CLAIMANT IN WRITING.  IF THE CLAIM ON REVIEW IS DENIED,
THE NOTICE TO THE CLAIMANT SHALL PROVIDE A STATEMENT THAT THE CLAIMANT IS
ENTITLED TO RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND
COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT TO THE CLAIM,
AND ALSO SET FORTH THE NOTICE REQUIREMENTS (OTHER THAN SUBSECTION (C)(IV)).


 


(I)            THE CLAIMS PROCEDURES SET FORTH IN THIS SECTION ARE INTENDED TO
COMPLY WITH U.S. DEPARTMENT OF LABOR REGULATION § 2560.503-1 AND SHOULD BE
CONSTRUED IN ACCORDANCE WITH SUCH REGULATION.  IN NO EVENT SHALL IT BE
INTERPRETED AS EXPANDING THE RIGHTS OF CLAIMANTS BEYOND WHAT IS REQUIRED BY U.S.
DEPT. OF LABOR § 2560.503-1.


 


(J)            A CLAIMANT SHALL NOT BE REQUIRED TO EXHAUST ALL ADMINISTRATIVE
REMEDIES UNDER THIS SECTION 9.6 PRIOR TO COMMENCING ANY ACTION IN FEDERAL COURT.


 


9.7.          INDEMNIFICATION.  THE COMMITTEE AND ITS MEMBERS SHALL NOT BE
LIABLE FOR ANY ACTION OR DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE
PLAN.  THE COMPANY SHALL, TO THE EXTENT PERMITTED BY LAW, BY THE PURCHASE OF
INSURANCE OR OTHERWISE, INDEMNIFY AND HOLD HARMLESS EACH MEMBER OF THE COMMITTEE
AND EACH DIRECTOR, OFFICER AND EMPLOYEE OF THE COMPANY FOR


 


15

--------------------------------------------------------------------------------



 

liabilities or expenses they and each of them incur in carrying out their
respective duties under the Plan, other than for any liabilities or expenses
arising out of such individual’s willful misconduct or fraud.


 


ARTICLE X.


AMENDMENT AND TERMINATION


 

The Company reserves the right to amend, freeze or terminate, in whole or in
part, any or all of the provisions of the Plan at any time, retroactively or
otherwise; provided, however, that no amendment or termination shall (i) affect
the provisions of Appendix A, or (ii) reduce the amount of the Retirement
Benefit being paid to any Participant or Beneficiary as of the date of amendment
or termination or, for any active Participant with a vested interest on such
date, the amount of the Retirement Benefit otherwise payable based on the
Participant’s Credited Service and compensation to the date of the amendment,
freezing or termination, unless such Participant consents to such amendment or
termination.  Without limiting the generality of the foregoing, the Company may
amend the Plan at any time, retroactively or otherwise, without the
Participant’s consent to such amendments, as may be necessary to preserve the
intended tax-deferred characteristics of the Plan.  The Company’s right to amend
or terminate the Plan pursuant to this Article X shall not affect any
Participant’s right to a supplemental retirement benefit under any employment or
similar agreement between the Company and a Participant or to enforce such
Participant’s rights under such employment or similar agreement.

 

In the event of a termination of the Plan, (i) a Participant’s rights under the
Plan to any Retirement Benefit shall be fully vested and nonforfeitable and
(ii) a lump sum payment equal to 100% of the Retirement Benefit calculated as if
the Participant had a Termination of Employment as of the date of termination of
the Plan, reduced by the Early Retirement Reduction Factor for each year (or
portion of a year) by which such payment precedes the Participant’s Normal
Retirement Date, shall be distributed within 75 days following the first day of
the month coincident with or next following such termination or in accordance
with the Participant’s elections pursuant to Section 7.1 and 7.2, as determined
by the Committee, in its sole discretion.  Notwithstanding the foregoing, any
plan termination shall be effected in a manner that permits payments upon such
plan termination to meet an exception to the prohibition on acceleration as set
forth in Treas. Regulations Section 1.409A-3(j)(4).

 


ARTICLE XI.


SUCCESSORS


 

For purposes of the Plan, the Company shall include any and all successors and
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company and
such successors and assignees shall perform the Company’s obligations under the
Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place.  In
such event, the term “Company”, as used in the Plan, shall mean the Company, as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by the terms and provisions of the Plan.

 


ARTICLE XII.


MISCELLANEOUS


 


12.1.        RIGHTS OF PARTICIPANTS.  NOTHING HEREIN CONTAINED SHALL BE HELD OR
CONSTRUED TO CREATE ANY LIABILITY OR OBLIGATION UPON THE COMPANY OR ANY OF ITS
AFFILIATES TO RETAIN ANY

 

16

--------------------------------------------------------------------------------



 


PARTICIPANT IN ITS SERVICE.  ALL PARTICIPANTS SHALL REMAIN SUBJECT TO DISCHARGE
OR DISCIPLINE TO THE SAME EXTENT AS IF THE PLAN HAD NOT BEEN PUT INTO EFFECT.


 


12.2.        GOVERNING LAW.  THE PLAN IS INTENDED TO BE A “TOP HAT” PENSION
BENEFIT PLAN WITHIN THE MEANING OF U.S. DEPARTMENT OF LABOR REGULATION
SECTION 2520.104-24.  TO THE EXTENT LEGALLY REQUIRED, THE CODE AND ERISA SHALL
GOVERN THE PLAN AND, IF ANY PROVISION HEREOF IS IN VIOLATION OF ANY APPLICABLE
REQUIREMENT THEREOF, THE COMPANY RESERVES THE RIGHT TO RETROACTIVELY AMEND THE
PLAN TO COMPLY THEREWITH.  TO THE EXTENT NOT GOVERNED BY THE CODE AND ERISA, THE
PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA (WITHOUT REFERENCE TO
RULES RELATING TO CONFLICTS OF LAW).


 


12.3.        WITHHOLDING.  THE COMPANY AND ITS AFFILIATES SHALL HAVE THE RIGHT
TO MAKE SUCH PROVISIONS AS IT DEEMS NECESSARY OR APPROPRIATE TO SATISFY ANY
OBLIGATIONS IT MAY HAVE TO WITHHOLD FEDERAL, STATE OR LOCAL INCOME OR OTHER
TAXES INCURRED BY REASON OF PAYMENTS PURSUANT TO THE PLAN.


 


12.4.        SEVERABILITY.  IN CASE ANY PROVISION OF THE PLAN BE DEEMED OR HELD
TO BE UNLAWFUL OR INVALID FOR ANY REASON, SUCH FACT SHALL NOT ADVERSELY AFFECT
THE OTHER PROVISIONS OF THE PLAN UNLESS SUCH DETERMINATION SHALL RENDER
IMPOSSIBLE OR IMPRACTICABLE THE FUNCTIONING OF THE PLAN, AND IN SUCH CASE, AN
APPROPRIATE PROVISION OR PROVISIONS SHALL BE ADOPTED SO THAT THE PLAN MAY
CONTINUE TO FUNCTION PROPERLY.


 


12.5.        ASSIGNMENT AND ALIENATION.  THE BENEFITS PAYABLE TO THE PARTICIPANT
UNDER THE PLAN SHALL NOT BE SUBJECT TO ALIENATION, TRANSFER, ASSIGNMENT,
GARNISHMENT, EXECUTION OR LEVY OF ANY KIND AND ANY ATTEMPT TO CAUSE ANY BENEFITS
TO BE SO SUBJECTED SHALL NOT BE RECOGNIZED.


 


12.6.        COMMUNICATIONS.  ALL ANNOUNCEMENTS, NOTICES AND OTHER
COMMUNICATIONS REGARDING THE PLAN WILL BE MADE BY THE COMPANY IN WRITING.


 


17

--------------------------------------------------------------------------------


 

Appendix A

 

Special Provisions

 

Participants Prior to the Effective Date

 

This Appendix A sets forth special plan provisions with respect to certain
Participants covered by the Plan prior to January 1, 2009.

 

“Benefit Percentage” – for purposes of calculating the Retirement Benefit with
respect to Credited Service prior to January 1, 2009, the “Benefit Percentage”
referred to in Section 4.1 will be as follows: (a) 2.0% in the case of
Messrs. Aldridge, Deedy and Jack and Ms. Blackford; and (b) 2.5% in the case of
Mr. Carter.

 

“Credited Service” – For purposes of calculating the Retirement Benefit for
Messrs. Carter, Aldridge, Deedy and Jack under Section 4.1 of the Plan, such
Participants shall be treated as having accrued an additional five years of
Credited Service after completing five years of continuous service with the
Company and its Affiliates beginning on November 10, 2003 (i.e., a 10% accrual
for year five in addition to the 2% per year accrual in the case of
Messrs. Aldridge, Deedy and Jack, and 12.5% accrual for year five in the case of
Mr. Carter).

 


“EARLY RETIREMENT REDUCTION FACTOR” – IN THE CASE OF MESSRS. CARTER, ALDRIDGE,
DEEDY AND JACK AND MS. BLACKFORD, THE EARLY RETIREMENT REDUCTION FACTOR SHALL BE
3% FOR EACH YEAR (OR PORTION OF A YEAR) BY WHICH (A) (I) THE FIRST DAY OF THE
MONTH COINCIDENT WITH OR NEXT FOLLOWING SUCH A PARTICIPANT’S PERMANENT AND TOTAL
DISABILITY OR (II) THE FIRST DAY OF THE MONTH COINCIDENT WITH OR NEXT FOLLOWING
HIS OR HER TERMINATION OF EMPLOYMENT, AS THE CASE MAY BE, (B) PRECEDES HIS OR
HER NORMAL RETIREMENT DATE.  NOTWITHSTANDING THE FOREGOING, THE EARLY RETIREMENT
REDUCTION FACTOR SHALL IN NO EVENT PRODUCE A BENEFIT THAT IS LESS THAN THE
NORMAL RETIREMENT BENEFIT REDUCED BY THE ACTUARIAL EQUIVALENT FACTOR.


 

Opportunity to Make New Elections With Respect to Form of Payment

 

Notwithstanding the required deadline for the submission of an initial
form-of-payment election under Section 7.2, the Committee may, to the extent
permitted by IRS Notice 2007-86, provide a limited period in which a Participant
may make new form-of-payment elections with respect to his or her Retirement
Benefit, by submitting the election on a form prescribed by the Committee on or
before the deadline established by the Committee, which in no event shall be
later than December 31, 2008. Any form-of-payment election made by a
Participant, and accepted by the Committee, in accordance with this Appendix A,
shall not be treated as a change in either the form or timing of a Participant’s
benefit payment for purposes of Code Section 409A or the Plan. If any
form-of-payment election submitted by a Participant in accordance with this
Appendix A relates to an amount that would otherwise be paid to the Participant
in 2008 or would cause an amount to be paid to the Participant in 2008, such
election shall not be effective.

 

--------------------------------------------------------------------------------


 

Appendix B

 

List of Participants as of April 1, 2008

 


STEPHEN M. CARTER

David S. Aldridge

Justin F. Deedy, Jr.

H. Patrick Jack

Barbara L. Blackford

J. David Reed

Debrah Baker-Oliver

David Cummings

Tracye C. Gilleland

Michael McIlwain

Mike McMillan

Terry Richards

Tim Waldner

Craig York

Mary Love Sullenberger

David R. Siegel

James V. Cassella

 

--------------------------------------------------------------------------------